Order entered May 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00777-CV

       DALLAS/FORTWORTH INTERNATIONAL AIRPORT BOARD, Appellant

                                               V.

               ASSOCIATION OF TAXICAB OPERATORS, USA, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-00279

                                           ORDER
       The Court has before it appellee’s May 23, 2013 first motion for extension of time to file

appellee’s brief. The Court GRANTS the motion and ORDERS that the brief tendered by

appellee on May 23, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE